OPINION OF THE COURT
SLOVITER, Circuit Judge.
This matter is before us on an appeal by National Broadcasting Company, Inc., American Broadcasting Companies, Inc., CBS Inc. and Westinghouse Broadcasting Company, Inc. (Broadcasters) from an order of the district court, 501 F.Supp. 854, denying their application for permission to copy all of the videotapes introduced in evidence at the trial of two Philadelphia councilmen, Harry Jannotti and George Schwartz, convicted in one of the ABSCAM cases. This is the second time the broadcasters have appealed from the district court’s denial of their application.1 The first appeal concerned the district court’s refusal to give the broadcasters access to any of the tapes for purposes of rebroadcast. This appeal concerns the order of the district court requiring the excision from the tapes of all references to third parties.
In Criden I, 648 F.2d 814 (3d Cir. 1981), we rejected each of the various grounds upon which the district court had relied in its ruling that the broadcasters’ application should be denied in its entirety. We began our analysis by recognizing and reiterating “the common law right of the public to inspect and copy judicial records”, 648 F.2d at 819; we stated that “the right to rebroadcast evidence already publicly available in the same form as that viewed by those present” at a criminal trial would “serve the same values of ‘community catharsis,’ observation of the criminal trial process, and public awareness” which are served by the open trial guarantee which had been affirmed by the Supreme Court in Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 100 S.Ct. 2814, 65 L.Ed.2d 973 (1980), id. at 822; we noted “that the criminal trial at which the tapes were played was not an ordinary criminal trial” in that defendants were elected public officials convicted of receiving money for acts to be performed by them because of their official positions, and that there was “legitimate public interest in the proceedings far be*921yond the usual criminal case”, id; and we observed that the “practical limitations” which hamper the public’s opportunity to observe trial proceedings personally favored “permitting rebroadcast of the evidence produced at the trial for wider dissemination.” Id. We concluded “that there is a strong presumption that material introduced into evidence at trial should be made reasonably accessible in a manner suitable for copying and broader dissemination.” Id. at 823. After analyzing in detail all of the factors upon which the district court had relied in rejecting the broadcasters’ application, we concluded “that the trial court accorded too little weight to the strong common law presumption of access and to the educational and informational benefit which the public would derive from broadcast of evidence introduced at a trial which raised significant issues of public interest.” Id. at 829. Accordingly, we determined that the application of the broadcasters should be granted.
We recognized, however, that “courts may appropriately exercise their discretion to deny copying for rebroadcast of evidence which may inflict unnecessary and intensified pain on third parties who the court reasonably finds are entitled to such protection”. Id. Because the district court had stated that the tapes “are replete with scurrilous and libelous statements about third parties,” we remanded “so that the district court can exercise its discretion to determine whether specific portions of the tapes merit excision.” Id. The basis for our remand was specific. We ruled “that the application of the broadcasters should be granted, except for that material which the district court explicitly determines to be impermissibly injurious to third parties.” Id. (emphasis added).
On remand, the district court recognized that its “sole function [was] to analyze, and if possible eliminate, the threat of harm to legitimate interests of innocent third parties.” United States v. Criden, No. 80-166 slip op. at 6 (E.D.Pa.1981) (Memorandum and Order). The broadcasters had suggested to the district court that the references to third parties on the tapes did not create a genuine risk of “serious harm” or “unnecessary and intensified pain” to third parties within the scope of this court’s opinion, and urged the court to grant their original motion for permission to copy and broadcast the tapes in their entirety. The district court rejected this suggestion, stating that
In the conversations recorded on the tapes, the participants engage in speculation concerning the honesty of various individuals, cast aspersions concerning the intelligence and ability of other individuals, and repeat ancedotal [sic] information about still others and about various business firms, which could readily be interpreted as derogatory.
Id. at 7. The district court commented that it would be required “to perform the laborious and time-consuming task of editing the records in question so as to render them fit for public dissemination”. Id. at 6. The district court disdained that task. It concluded instead, “I believe it is consistent with the Court of Appeals’ directive to excise all such material before permitting wider dissemination of the tapes.” Id. at 7. The court thereupon entered the order appealed from authorizing the attorney for the government “to permit the broadcasters to copy and disseminate the video tapes introduced in evidence at the trial of the defendants Schwartz and Jannotti with the exception of all portions of said tapes in which reference is made to persons, firms or corporations not named as defendants in any of the Abscam prosecutions, including so much of the context as refers to such other persons, firms or corporations.” United States v. Criden, No. 80-166 (Nov. 20, 1981)( Order).
The broadcasters argue that the district court’s order directing the removal of all references to any third party, a directive that resulted in the deletion of some 20% of the taped conversations or approximately 77 pages out of a total of over 400 pages of the transcript, nullifies the ruling of this court and was not in compliance with the clear-cut instructions given by this court. We agree. The district court had the obli*922gation to follow our mandate whether or not it agreed with it and whether or not it considered the task “laborious and time-consuming”. The hierarchical nature of the federal court system requires no less. Many of the references to third parties which were excised by the government pursuant to the court’s order were innocuous and their rebroadcast could not reasonably be considered to “inflict unnecessary and intensified pain on third parties.”
Although we could remand this matter to the district court again, we have decided that, to expedite our mandate, we will make the necessary judgments ourselves as to whether, and if so which, portions of the testimony should be deleted before the tapes are made available for rebroadcast. Very few of the references to third parties, albeit unflattering, and we may assume false, rise to the level of “intensified pain”, as distinguished from mere embarrassment, which would warrant deletion from the tapes themselves, particularly because the transcripts of these conversations are already public information. The broadcasters have filed a copy of the transcript of the tapes which indicates the passages which had been deleted on the tapes. That transcript was unpaginated. We have directed that it be paginated. We will enter an order herewith authorizing the government to permit the broadcasters to copy and disseminate the videotapes with the exception of the portions designated in that order.

. In order to differentiate the various opinions which have been appealed under the caption United States v. Criden, we will designate them as follows: United States v. Criden, In Re Application of National Broadcasting Company, Inc., 648 F.2d 814 (3d Cir. 1981) (Criden I) (appeal from the district court’s denial of the application of the broadcasters for leave to copy video and audio tapes); United States v. Criden, 675 F.2d 550 (3d Cir. 1982) (Criden II) (appeal from the district court’s orders denying access to the transcript to a suppression hearing and closing another hearing to the public and press). In another related appeal, this court reviewed the action of the district court which set aside the verdict of the jury and granted the motions of defendants for judgment of acquittal. United States v. Jannotti, 673 F.2d 578 (3d Cir. 1982) (en banc).